Citation Nr: 0707441	
Decision Date: 03/13/07    Archive Date: 03/20/07

DOCKET NO.  03-37 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative 
disc disease and osteoarthritis of the lumbar spine, 
currently rated as 40 percent disabling.  

2.  Entitlement to an initial increased evaluation for bowel 
incontinence associated with degenerative disc disease and 
osteoarthritis of the lumbar spine, currently rated as 10 
percent disabling. 

3.  Entitlement to an initial increased evaluation for 
neuropathy of the left lower extremity associated with 
degenerative disc disease and osteoarthritis of the lumbar 
spine, currently rated as 10 percent disabling.  

4.  Entitlement to an initial increased evaluation for 
neuropathy of the right lower extremity associated with 
degenerative disc disease and osteoarthritis of the lumbar 
spine, currently rated as 10 percent disabling.  

5.  Entitlement to a separate rating for erectile dysfunction 
associated with degenerative disc disease and osteoarthritis 
of the lumbar spine.

6.  Entitlement to a compensable rating for erectile 
dysfunction.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from May 1975 to May 
1979.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in April 2003, a 
statement of the case was issued in November 2003, and a 
substantive appeal was received in December 2003.  

By rating decision in May 2006, separate ratings were 
assigned for bowel incontinence and neuropathy of the left 
and right lower extremities as associated with the veteran's 
service-connected degenerative disc disease and 
osteoarthritis of the lumbar spine.  As all of these matters 
derive from the initial appeal concerning entitlement to an 
increased rating for low back disability, all of these issues 
are in appellate status. 

Moreover, as discussed in more detail below, there is medical 
evidence of record that the veteran's erectile dysfunction is 
also associated with the veteran's service-connected low back 
disability and, thus, this issue is also in appellate status 
deriving from the initial appeal. 

The issue of entitlement to a compensable rating for erectile 
dysfunction is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to September 23, 2002, the veteran's service-
connected degenerative disc disease and osteoarthritis of the 
lumbar spine was pronounced with persistent symptoms 
compatible with sciatic neuropathy; from September 23, 2002, 
the veteran's degenerative disc disease and osteoarthritis of 
the lumbar spine is manifested by severe limitation of 
motion, and forward flexion of the thoracolumbar spine was 30 
percent with pain, but there was no ankylosis.

2.  Prior to September 23, 2002, the veteran's bowel 
incontinence was combined under the rating assigned for 
intervertebral disc syndrome; from September 23, 2002, the 
veteran's service-connected bowel incontinence is manifested 
by occasional moderate leakage.

3.  Prior to September 23, 2002, the veteran's neuropathy of 
the left lower extremity was combined under the rating 
assigned for intervertebral disc syndrome; from September 23, 
2002, the veteran's service-connected neuropathy of the left 
lower extremity is manifested by mild symptoms.

4.  Prior to September 23, 2002, the veteran's neuropathy of 
the right lower extremity was combined under the rating 
assigned for intervertebral disc syndrome; from September 23, 
2002, the veteran's service-connected neuropathy of the right 
lower extremity is manifested by mild symptoms.

5.  The veteran's erectile dysfunction is chronically 
worsened by the veteran's service-connected degenerative disc 
disease and osteoarthritis of the lumbar spine.




CONCLUSIONS OF LAW

1.  Prior to September 23, 2002, the criteria for entitlement 
to a disability rating of 60 percent, but no higher, for the 
veteran's service-connected degenerative disc disease and 
osteoarthritis of the lumbar spine had been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 4.7, 
4.71(a), Diagnostic Code 5293 (2002).

2.  From September 23, 2002, the criteria for entitlement to 
a disability rating in excess of 40 percent for the veteran's 
service-connected degenerative disc disease and 
osteoarthritis of the lumbar spine had not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
4.7, 4.71(a), Diagnostic Code 5292 (2003), Diagnostic Codes 
5235-5243 (2006).

3.  From September 23, 2002, the criteria for a rating in 
excess of 10 percent for the veteran's service-connected 
bowel incontinence have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 4.112, 
4.114, Diagnostic Code 7332 (2006).

4.  From September 23, 2002, the criteria for a rating in 
excess of 10 percent for the veteran's service-connected 
neuropathy of left lower extremity have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
3.321, Part 4, including § 4.7, Diagnostic Code 8520 (2006).

5.  From September 23, 2002, the criteria for a rating in 
excess of 10 percent for the veteran's service-connected 
neuropathy of right lower extremity have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
3.321, Part 4, including § 4.7, Diagnostic Code 8520 (2006).

6.  The criteria for entitlement to a separate disability 
evaluation for erectile dysfunction as aggravated by the 
service-connected degenerative disc disease and 
osteoarthritis of the lumbar spine have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
3.321, Part 4, including § 4.7, Diagnostic Code 7522 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126 (West 2002); see also 38 C.F.R. §§ 
3.102, 3.156(a), and 3.326(a) (2005).  Under the VCAA, VA has 
a duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R §§ 3.159(b)(1) (2005); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that in March 2002, May 2005 and March 2006 
VCAA letters, the appellant was informed of the information 
and evidence necessary to warrant entitlement to the benefits 
sought.  The appellant was also advised of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The Board also notes that the May 2005 VCAA letter notified 
the appellant of the need to submit any pertinent evidence in 
the appellant's possession.  In this regard, the appellant 
was advised, at page 2, to submit any evidence in his 
possession that pertained to his claim.  The Board finds that 
the requirements of 38 C.F.R. 
§ 3.159(b)(1) have been met.  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the appellant and that no useful purpose would 
be served by delaying appellate review to send out additional 
VCAA notice letters.

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the veteran in March 2002, which was prior to the 
August 2002 rating decision.  Moreover, additional notices 
were sent to the veteran in May 2005 and March 2006 prior to 
certification of the veteran's case to the Board.  
Accordingly, the requirements the Court set out n Pelegrini 
have been satisfied.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 488.  Although the present appeal involves 
issues of increased ratings, VA believes that the 
Dingess/Hartman analysis must be analogously applied.  

In the present appeal, the March 2002 and May 2005 VCAA 
letters provided notice of what type of information and 
evidence was needed to substantiate the claim for an 
increased rating.  Moreover, the March 2006 letter notified 
the veteran of the types of evidence necessary to establish a 
disability rating and effective date for the disabilities on 
appeal.  Therefore, the Board concludes that the requirements 
set forth in Dingess/Hartman have been satisfied.  

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records, VA treatment records, private 
treatment records, a VA fee-based examination report and an 
independent medical opinion.  The Board recognizes that there 
is evidence in the record that the veteran is currently 
receiving disability benefits from the Social Security 
Administration (SSA).  The RO has not specifically requested 
SSA medical records.  However, the claims file includes the 
veteran's SSA decision, which shows that the medical evidence 
relied on in association with the veteran's low back 
disability were VA treatment records, which are of record.  
Thus, as these records are already in the claims file, it is 
not necessary for the RO to request the SSA medical records 
as they would be duplicative of evidence already of record.  
The Board finds that the record as it stands includes 
adequate competent evidence to allow the Board to decide the 
case and no further action is necessary.  See generally 38 
C.F.R. § 3.159(c)(4).  No additional pertinent evidence has 
been identified by the claimant.   

The veteran was afforded a VA fee-based examination in June 
2005.  Moreover, an independent medical opinion was done in 
March 2006.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  The examination report obtained contains 
sufficient information to decide the issues on appeal.  See 
Massey v. Brown, 7 Vet.App. 204 (1994).  Thus, the Board 
finds that a further examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issues on appeal. 

II.  Laws and Regulations

The present appeal involves the veteran's claim that the 
severity of his service-connected low back disability, 
including associated neurologic abnormalities, warrants a 
higher disability rating.  Disability ratings are determined 
by the application of the Schedule For Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating. Otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

The veteran's lumbar spine disability is currently rated by 
the RO under the Diagnostic Codes 5293 and 5295.  The Board 
notes that during the pendency of the veteran's appeal, VA 
promulgated new regulations for the evaluation of 
intervertebral disc syndrome, 38 C.F.R. § 4.71a, Code 5293, 
effective September 23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 
22, 2002) (codified at 38 C.F.R. pt. 4).  Later, VA 
promulgated new regulations for the evaluation of the 
remaining disabilities of the spine, effective September 26, 
2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003) (codified at 
38 C.F.R. pt. 4).  The amendments renumber the diagnostic 
codes and create a general rating formula for rating diseases 
and injuries of the spine, based largely on limitation or 
loss of motion, as well as other symptoms.

When amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded.  38 U.S.C.A. § 
5110(g); DeSousa v. Gober, 10 Vet.App. 461, 467 (1997); 
VAOPGCPREC 3-2000.  Therefore, as each set of amendments 
discussed above has a specified effective date without 
provision for retroactive application, neither set of 
amendments may be applied prior to its effective date.  As of 
those effective dates, the Board must apply whichever version 
of the rating criteria is more favorable to the veteran.

The Board notes that the RO addressed both sets of amendments 
in its February 2006 supplemental statement of the case.  
Therefore, the Board may also consider these amendments 
without first determining whether doing so will be 
prejudicial to the veteran.  Bernard v. Brown, 4 Vet.App. 
384, 392-94 (1993).

Under the previous rating criteria, Diagnostic Code 5292, 
limitation of motion of the lumbar spine is assigned a 40 
percent rating for severe limitation of motion.  A 40 percent 
rating is the highest rating available under this Diagnostic 
Code.  Under Diagnostic Code 5293 for intervertebral disc 
syndrome, a 40 percent rating is in order when disability is 
severe, characterized by recurring attacks with intermittent 
relief.  A maximum schedular rating of 60 percent is awarded 
when disability from intervertebral disc syndrome is 
pronounced, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.  Diagnostic Code 5295 has a maximum 
schedular rating of 40 percent for severe lumbosacral strain.  

Under the new version of the rating criteria, the general 
rating formula provides for the disability ratings under 
Diagnostic Codes 5235 to 5243, unless the disability rated 
under Code 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, for diseases and injuries of the spine, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  

Under the general rating formula for diseases and injuries of 
the spine, ratings are assigned as follows: a 40 percent 
rating is assigned for unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of the thoracolumbar 
spine 30 degrees or less; or favorable ankylosis of the 
entire thoracolumbar spine; a 50 percent rating is awarded 
for unfavorable ankylosis of the entire thoracolumbar spine; 
and a 100 percent rating is warranted for unfavorable 
ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

5235 Vertebral fracture or dislocation 
5236 Sacroiliac injury and weakness 
5237 Lumbosacral or cervical strain 
5238 Spinal stenosis 
5239 Spondylolisthesis or segmental instability 
5240 Ankylosing spondylitis 
5241 Spinal fusion 
5242 Degenerative arthritis of the spine (see also diagnostic 
code 5003) 
5243 Intervertebral disc syndrome

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months warrants a 40 percent 
evaluation.  A 60 percent evaluation is warranted when there 
are incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months.

An incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71(a), Diagnostic Code 5243, Note 
(1). 

The new regulations for the evaluation of intervertebral disc 
syndrome under 38 C.F.R. § 4.71a, Code 5293, Note(2), 
effective September 23, 2002, also provide that when 
evaluating intervertebral disc syndrome on the basis of 
chronic manifestations, orthopedic disabilities should be 
evaluated using the criteria for the most appropriate 
orthopedic diagnostic code or codes.  Likewise, neurologic 
disabilities should be evaluated separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.  

For purposes of this case, the Board notes that under 
Diagnostic Code 5003 for degenerative arthritis, ratings are 
based on the limitation of motion of the affected joint or 
joints.  When the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. Diagnostic 
Code 5010 states that traumatic arthritis should be rated 
like degenerative arthritis. 3 8 C.F.R. § 4.71(a), Diagnostic 
Codes 5003, 5010.

III.  Medical Evidence

The current claim for an increased rating for the veteran's 
low back disability was filed on October 10, 2001.  The 
veteran was initially scheduled for a VA examination in July 
2002.  However, the veteran failed to report.  

The veteran was afforded another VA fee-based examination in 
June 2005.  The veteran complained of constant pain.  The 
veteran gave a history of 30 incapacitating episodes per 
year, which lasted for three days.  Over the past year, the 
veteran had 30 incidents of incapacitation for a total of 90 
days.  The veteran indicated that a private physician, J.R., 
M.D. recommended bed rest for a month.  On physical 
examination, the veteran's posture and gait were abnormal.  
It was very stiff and antalgic.  The veteran could not flex 
much of his lumbosacral spine.  The low back was in a 
hyperextension position in the lumbosacral area.  Examination 
of the thoracolumbar spine revealed complaints of radiating 
pain on movement of the low back, paraspinal area radiating 
both up toward the thoracic spine and lower into both hips 
and legs.  Muscle spasms were present in the paraspinal 
musculature, low back and mid back areas.  There was 
tenderness on exam of the low back area, paraspinal 
musculature.  There was positive straight leg raising on the 
right and left.  There was no ankylosis of the spine.  Range 
of motion of the thoracolumbar spine was 40 degrees flexion, 
30 degrees with pain; 10 degrees extension with pain; 20 
degrees right lateral flexion, 10 degrees with pain; 10 
degrees left lateral flexion with pain; 20 degrees right 
rotation with pain; and 20 degrees left rotation with pain.  
The examiner noted that the joint function of the spine was 
limited by an additional 10 degrees due to repetitive use, 
fatigue, weakness, lack of endurance and incoordination.  
There were signs of intervertebral disc syndrome with chronic 
and permanent nerve root involvement, which caused sensory 
deficits and motor weakness in the extremities, bowel 
dysfunction with no pad needed and erectile dysfunction, but 
no bladder dysfunction.  

The diagnosis was lumbar spinal stenosis with degenerative 
disc disease, osteoarthritis and intervertebral disc syndrome 
from L4-L5.  There was chronic back pain with limited 
lumbosacral range of motion.  There were degenerative changes 
noted on old diagnostics.  

In March 2006, an independent medical opinion was done 
concerning the neurologic abnormalities found in the June 
2005 VA fee-based examination.  The opinion determined that 
the veteran's bowel dysfunction was at least as likely as not 
related to the veteran's lumbar spine disability because it 
was consistent with expected complications of spinal stenosis 
involving the lower level of the lumbar spine.  The opinion 
also stated that it was at least as likely as not that the 
veteran's erectile dysfunction was associated with the 
veteran's lumbar spine disability.  The opinion further 
stated that the veteran's service-connected lumbar spine 
disability contributed to the veteran's erectile dysfunction 
by causing pain during the act of intercourse, but was not 
the direct cause of his erectile dysfunction.  Lastly, the 
examiner opined that the veteran's left lower extremity 
neurological deficits were as likely as not related to the 
lumbar spine disability, and the right lower extremity 
dysfunction was more than likely a result of the lumbar spine 
disability.  

Based on this medical opinion, service connection was granted 
in a May 2006 rating decision for neuropathy of the left and 
right lower extremities and bowel incontinence.  However, the 
rating decision did not address erectile dysfunction.  

The medical evidence of record also includes private medical 
records and VA treatment records.  Private treatment records 
from April to May 2005 from Dr. J.R. showed that the veteran 
underwent three epidural steroid injections.   VA treatment 
records showed continuing complaints and treatment for 
chronic low back pain, as well as radiculopathy and fecal 
incontinence.  Significantly, current VA treatment records 
showed a history of fecal incontinence since 1997.  Further, 
August 2002 and December 2004 VA treatment records noted 
occasional mild incontinence.  A June 2001 VA treatment 
record indicated the veteran had chronic back pain with 
radiculopathy for 11 years.  A March 2003 VA nerve conduction 
study was abnormal suggesting L5 radiculopathy.  

IV.  Analysis

Prior to September 23, 2002 

The Board now turns to the issue of rating the veteran's 
lumbar spine disability under the old criteria for 
intervertebral disc disease in effect prior to September 23, 
2002.  As previously noted, the highest rating available for 
the lumbar spine under Diagnostic Codes 5292 and 5295 is 40 
percent so these codes are not applicable to the instant 
analysis.  Regardless, the June 2005 VA fee-based examination 
as well as VA treatment records showed evidence of sciatic 
neuropathy, muscle spasm, as well as other neurological 
findings with little intermittent relief.  Thus, based on the 
medical evidence, the Board finds that the veteran's low back 
disability warrants a 60 percent evaluation under former 
Diagnostic Code 5293 for pronounced intervertebral disc 
syndrome with persistent symptoms.   

The remaining applicable rating codes for the spine under the 
old criteria do not provide for a rating in excess of 60 
percent, except for Diagnostic Codes 5285 and 5286.  However, 
as there is no competent medical evidence of a fracture of 
the vertebra or complete bony fixation (ankylosis), a 
preponderance of the evidence is against a finding that a 100 
percent rating is warranted under either of these codes.  As 
the preponderance of the evidence weighs against a rating in 
excess of 60 percent, the benefit-of-the-doubt doctrine does 
not apply.  See 38 U.S.C.A. § 5107(b).
 
From September 23, 2002 

As previously stated, as of September 23, 2002, the revised 
criteria for intervertebral disc syndrome provides that 
orthopedic and neurologic disabilities should be evaluated 
separately under the most appropriate diagnosis code or 
codes.  38 C.F.R. § 4.71a, Diagnostic Code 5293, Note (2).  
Thus, as the RO has assigned the veteran's neurologic 
abnormalities separate ten percent disability ratings under 
the new rating criteria as well as assigned a 40 percent 
disability rating for the veteran's service-connected low 
back disability, the Board must determine whether higher 
separate evaluations for the veteran's orthopedic and 
neurological disabilities under the new criteria as of 
September 23, 2002 are warranted.  

With respect to rating the veteran's orthopedic disability, 
under the criteria in effect since September 23, 2002, there 
is no competent medical evidence of unfavorable ankylosis of 
the lumbar spine to warrant a rating in excess of 40 percent 
rating under Diagnostic Code 5289.  Further, under the new 
criteria, effective September 26, 2003, there is no medical 
evidence of unfavorable ankylosis to warrant a rating in 
excess of 40 percent under the general rating formula.  The 
June 2005 VA fee-based examination specifically stated that 
there was no ankylosis of the spine.  

A 60 percent rating is also not warranted under the new 
rating criteria for intervertebral disc syndrome.  There is 
no competent medical evidence of incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  The Board recognizes that at the June 2005 VA 
fee-based examination, the veteran gave a history of at least 
90 days of incapacitating episodes with bed rest prescribed 
by Dr. J.R.  However, there is no competent objective medical 
evidence to support this history.  Medical records from Dr. 
J.R. showed that the veteran received steroid injections, but 
there is no indication that bed rest was prescribed.  
Moreover, VA treatment records are silent with respect to 
incapacitating episodes.  

As a general matter, in evaluating musculoskeletal 
disabilities, the VA must determine whether the joint in 
question exhibits weakened movement, excess fatigability, or 
incoordination, and whether pain could significantly limit 
functional ability during flare-ups, or when the joint is 
used repeatedly over a period of time. See DeLuca v. Brown, 8 
Vet.App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45 (1998). However, 
where a musculoskeletal disability is currently evaluated at 
the highest schedular evaluation available based upon 
limitation of motion, a DeLuca analysis is foreclosed.  
Johnston v. Brown, 10 Vet.App. 80 (1997).  Thus, since the 
veteran has been granted the maximum rating possible for 
limitation of the lumbar spine, the analysis required by 
DeLuca, supra, would not result in a higher schedular rating.

Therefore, as of September 23, 2002, the preponderance of the 
evidence is against a rating in excess of 40 percent for the 
veteran's orthopedic disability.  

The Board now turns to whether a higher disability rating is 
warranted for the veteran's service-connected neurological 
disabilities.  The veteran's service connected bowel 
incontinence has been rated as ten percent disabling, 
effective December 2, 2004, under Diagnostic Code 7332.  
Under this Code, impairment of sphincter control of the 
rectum and anus resulting in constant slight or occasional 
moderate leakage warrants a 10 percent evaluation.  With 
occasional involuntary bowel movements necessitating the 
wearing of pads warrants a 30 percent evaluation.  38 C.F.R. 
§ 4.114, Diagnostic Code 7332.  The June 2005 VA examination 
indicated that the veteran did not need to wear pads.  
Moreover, VA treatment records are also silent with respect 
to the need to wear pads.  Thus, a rating in excess of 10 
percent under this Diagnostic Code for bowel incontinence is 
not warranted. 

The veteran's neuropathy of the left and right lower 
extremities have each been rated as 10 percent disabling, 
effective June 6, 2005, under Diagnostic Code 8520.  
Diagnostic Code 8520 provides that mild incomplete paralysis 
in the sciatic nerve is rated as 10 percent disabling and 
that moderate incomplete paralysis is rated as 20 percent 
disabling.  Moderately severe incomplete paralysis is rated 
as 40 percent disabling, and severe incomplete paralysis with 
marked muscular atrophy is rated 60 percent disabling.  
Complete paralysis is rated as 80 percent disabling, and is 
manifested by the foot dangles and drops, no active movement 
possible of the muscles below the knee, and flexion of the 
knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a.  
Under the provisions of 38 C.F.R. § 4.124a, the term 
"incomplete paralysis" indicates a degree of lost or impaired 
function substantially less than the type pictured for 
complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  The Board 
finds that there is no competent medical evidence of moderate 
incomplete paralysis to warrant a rating in excess of 10 
percent for each of the lower extremities. 

In sum, under the criteria in effect since September 23, 
2002, the appropriate ratings assigned to the veteran's low 
back disability are: 40 percent for the orthopedic 
disability; 10 percent for the bowel incontinence; 10 percent 
for left lower extremity neuropathy; and 10 percent for right 
lower extremity neuropathy.  Under 38 C.F.R. § 4.25, combined 
ratings table, the veteran has a combined disability rating 
of 60 percent.  Thus, the veteran is currently receiving the 
same amount as granted above under the old criteria prior to 
September 23, 2002.  

The Board notes that a continuation of the 60 percent rating 
under the old criteria under Diagnostic Code 5293, as of 
September 23, 2002, would result in pyramiding because 
separate ratings have already been assigned by the RO for the 
veteran's neurologic disabilities under the new criteria and 
the previous 60 percent rating also considers the veteran 
neurologic abnormalities.  Importantly, pyramiding, the 
evaluation of the same disability, or the same manifestation 
of a disability, under different diagnostic codes, is to be 
avoided when rating a veteran's service-connected 
disabilities.  38 C.F.R. § 4.14 (2006).  It is possible for a 
veteran to have separate and distinct manifestations from the 
same injury which would permit rating under several 
diagnostic codes, however, the critical element in permitting 
the assignment of several ratings under various diagnostic 
codes is that none of the symptomatology for any one of the 
conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet.App. 259, 261-62 (1994).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14(2006).

The Court has held that a claimant may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet.App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  Therefore, the same 
neurological disabilities cannot be included under Diagnostic 
Code 5293 contemporaneously with having separate evaluations 
under other Diagnostic Codes.  
 
With respect to the ratings assigned for the veteran's 
service-connected bowel incontinence and neuropathy of the 
lower extremities, where the appeal arises from the original 
assignment of a disability evaluation following an award of 
service connection, the severity of the disability at issue 
is to be considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet.App. 119 (1999).  Separate ratings 
can be assigned for separate periods of time based on the 
facts found, a practice known as "staged" ratings.  Id. at 
126.  The effective dates assigned by the RO for the 
veteran's service-connected bowel incontinence and neuropathy 
of the left and right lower extremities do not date all the 
way back to the effective date of the new rating criteria 
allowing for separate ratings of neurologic disabilities.  
However, the medical evidence of record showed that the 
veteran suffered from radiculopathy and bowel incontinence 
prior to September 23, 2002.  Thus, the Board finds that the 
appropriate effective date for the separate ratings for bowel 
incontinence of neuropathy of the left and right lower 
extremities should be September 23, 2002, the effective date 
of the new criteria allowing separating ratings for 
neurologic abnormalities.  

Moreover, the Board recognizes that the March 2006 
independent medical opinion determined that it was at least 
as likely as not that the veteran's erectile dysfunction was 
associated with the veteran's service-connected low back 
disability as the veteran's low back disability contributed 
to his erectile dysfunction.  Thus, the Board finds that a 
separate rating for erectile dysfunction is warranted due to 
aggravation by the veteran's service-connected low back 
disability. 

Besides the disabilities already discussed, the medical 
evidence of record does not indicate any other neurologic 
abnormalities associated with the veteran's low back 
disability that warrant a separate rating.  

V.  Extrashedular Consideration

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorders have resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet.App. 337 (1996); Shipwash v. Brown, 8 
Vet.App. 218, 227 (1995).


ORDER

Prior to September 23, 2002, a 60 percent disability rating, 
but no higher, is warranted for the veteran's service-
connected degenerative disc disease and osteoarthritis of the 
lumbar spine.  Moreover, the effective date for the separate 
ratings assigned for bowel incontinence and neuropathy of the 
left and right lower extremities should be September 23, 
2002.  Further, erectile dysfunction warrants a separate 
rating as aggravated by service-connected degenerative disc 
disease and osteoarthritis of the lumbar spine.  To that 
extent, the appeal is granted, subject to the law and 
regulations governing the payment of monetary benefits.  

From September 23, 2002, a rating in excess of 40 percent for 
the veteran's service connected degenerative disc disease and 
osteoarthritis of the lumbar spine is not warranted.  
Further, ratings in excess of 10 percent for the veteran's 
service-connected bowel incontinence and neuropathy of the 
left and right lower extremities is not warranted.  To that 
extent, the appeal is denied. 


REMAND

As stated above, the Board has determined that a separate 
disability evaluation for erectile dysfunction as aggravated 
by the veteran's service-connected degenerative disc disease 
and osteoarthritis of the lumbar spine is warranted.  Thus, 
the RO is directed to determine whether a compensable rating 
is warranted for erectile dysfunction and the effective date 
of a separate rating.  

Accordingly, the case is hereby REMANDED for the following 
actions:

The RO should take appropriate action to 
determine whether a compensable rating is 
warranted for the veteran's service-
connected erectile dysfunction and set 
forth any findings in a rating decision.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if otherwise in order. 
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


